Title: To Thomas Jefferson from Joseph Carrington Cabell, 7 February 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
7 Feb. 1825.
I am happy to inform you that our efforts have eventuated in success, and that the College party have been defeated in the House of Delegates by a majority of 24. You need not give yourself any further trouble on this subject. Our friends & myself concur in thinking that it would be improper to bring in the bill for dividing the funds of the College. The public mind is not prepared for so bold a measure. It is my impression however that the division must take place () sooner or later. We ought to encourage it. If the present President continues in office, we shall never be at rest. ) I think of making up a pamphlet on this subject with the view of preparing the public mind & of publishing your bill for public consideration, without naming you as the Author. It is necessary now to provide for another contest [or for driving the opposite party from the Assembly.] We shall want funds next winter, & must shake off this opposition.  My friends assure me that the Essay under the signature of “a friend of Science", with the extracts from your letter & Bill, had all the effect I could possibly desire. It broke the ranks of the opposition compleatly. The Delegates made a pretext of Tyranny at the College; but the real truth is, they found there was a master at home, who would call them to account. Rest assured, my dear sir that Richmond is done now hors de Combat. [They still talk of what they will do at another session, but they are compleatly routed & can never rally. This city would not now get fifty votes on a fair ballot.] We have the country compleatly on our side. The idea of the country Colleges will bear down all opposition. [The metropolis will spit venom at us, but it will never get Wm & Mary College.] In order to counteract  the opposition of Richmd it is necessary to dispose the public mind more & more toward the general system. This will be my object during the remainder of the year.I write in great haste, and under the influence of that sleepiness which I always feel for some days after a contest like this.Faithfully yoursJos: C: Cabell